White, P. J.
The conviction in this case was for receiving and concealing stolen goods, knowing them to have been stolen.
*376Independent of the fact that the goods were discovered buried underneath the wood-pile of defendant, which woodpile was equidistant between the house of defendant and that of the State’s witness Garcia, there is little if any other evidence tending to corroborate the testimony of the accomplice Raymond, so far as it went to implicate the defendant in the crime charged. To our minds the other evidence is just as strong, if not stronger, to fix the guilt of receiving and burying .them-upon the witness Garcia. At all events, Garcia’s own statement of his. knowledge of and connection with the transaction gives his position so questionable a character with regard to the matter as that his evidence also should be held and treated as that of a particeps criminis, needing corroboration- to the same extent as that of the accomplice. He was advised beforehand that the robbery was about to be committed, and only declined, as he states, participating in it, not because it was a crime, but “ because he feared the consequences.” He knew the crime had been committed, but he made no disclosure until he had reached Brownsville, where he implicates the defendant, and at his instance the magistrate at Point Isabel was telegraphed to search the premises of defendant. At the time he made this disclosure the evidence seems to indicate that he was himself in jail, charged with complicity in the robbery. In this inference, however, we may be mistaken. The very wood under which the stolen property was concealed had been given by him to defendant before he started to Brownsville.
If he be treated as a particeps criminis, then his testimony, unless also corroborated, would-add nothing to the strength of that of the accomplice Raymond, because the evidence of one accomplice cannot be corroborated by that- of another. Heath v. The State, 7 Texas Ct. App. 464.
We do not think the judgment in this case is based upon sufficient satisfactory evidence of an unsuspicious and un*377questionable character, as disclosed in the record, and the judgment is therefore reversed and the cause remanded for •a new trial.

Reversed and remanded.